Citation Nr: 0829585	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973, and from April 1974 to April 1977.  He served in 
the Republic of Vietnam from June 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Cleveland, Ohio.  The veteran was informed of that 
decision and he appealed to the Board.  Upon reviewing the 
claim, the Board remanded the claim in August 2007.  The 
claim has since been returned to the Board for review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, in August 2007, the Board remanded the claim; 
one of the purposes of that remand was to have the AMC issue 
a "Kent Letter".  More specifically, the Board noted in its 
remand that the Veterans Claims Assistance Act of 2000 (VCAA) 
required that a claimant be notified of both criteria needed 
to be present in order to reopen a claim for service 
connection and how the veteran could prevail on the 
underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In such cases, the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, stated that the VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Because such notice was not provided to the veteran, 
the Board concluded that the claim on appeal needed to be 
remanded.

The claims folder contains the letter that was sent to the 
veteran by the AMC in response to the Board's remand 
instructions.  That letter was issued in August 2007.  In 
that letter, the AMC wrote the following:

Evidence is needed to reopen a claim 
filed on or after August 29, 2001 for 
service connection for a disability on 
the basis of new and material evidence, 
and to establish entitlement to service 
connection on the merits.

We need specific details of the stressful 
incident(s) in service that resulted in 
post traumatic stress disorder (PTSD):

....

Your claim was previously denied because 
no new and material evidence were found.  
Therefore, the evidence you submit must 
relate to this fact.

In other words, although the letter informed the claimant 
that new and material evidence needed to be submitted to 
reopen the claim, the veteran was not specifically informed 
of what evidence would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  The failure to 
provide notice of what constitutes material evidence would 
generally be the type of error that produces prejudice as the 
claimant would not have notice of the types of evidence 
necessary to substantiate a claim to reopen.  Therefore, the 
Board remands for compliance with the VCAA, case law, and the 
remand instructions given in the Board's original remand.  

To put it differently, it is the opinion of the Board that 
the requested Board actions were not performed by the AMC.  
In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  As the 
AMC letter of August 2007 did not comply with Kent (and the 
instructions given by the Board), the claim must be returned 
to the RO for the requested information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1.  The appellant and his representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
notice that he should submit any 
pertinent evidence in his possession.  
The notice letter must specifically 
inform the veteran why his original claim 
for entitlement to service connection for 
PTSD was denied, what evidence would be 
needed to reopen the claim, and what the 
veteran would have to do in order to 
prevail on his claim.  The AMC is 
reminded that it must be very specific in 
the details that it provides to the 
veteran in its letter, and that a pro 
forma letter to the veteran is 
unacceptable.  

2.  Following completion of the 
foregoing, the RO/AMC must ensure that 
the above requested development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issue on appeal.  
If the benefit sought on appeal remain denied, the appellant 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




